Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 6 May 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
 Philadelphia May. 6. 1793.

The inclosed papers will inform you of some checks the French have lately received. They are confounded and multiplied in the papers. The truth is that a combined operation in three different parts took place the first days of March, under Clairfayt, Saxe-Cobourg and Brunswick, every one of which succeeded. The first killed and wounded 1400, and took 600. The second killed and wounded 4000. and took 1600. The third killed and wounded 1300. and took 700. In consequence of these the French lost Liege and raised the siege of Maestricht.—A French frigate has brought 2. prizes up to Philadelphia. The yeomanry of the city (not the fashionable people nor paper men) shewed prodigious joy when, flocking to the wharves, they saw the British colours reversed  and the French flying above them.—I very much fear that France will experience a famine this summer. The effects of this admit of no calculation.—Grain is the thing for us now to cultivate. The demand will be immense, and the price high. I think experience shews us that to sell it before the spring is an immense sacrifice. I fear we shall experience a want of vessels to carry our produce to Europe. In this case the tobacco will be left, because bread is more essential to them. Mr. Beverley Randolph left this a few days ago in pretty good health. Maria I think is getting into better health. I hope you are all well, tho’ having no letter later than the 28th. of March we are uneasy. My love to my dear Martha and am Dear Sir sincerely & affectionately Your’s

Th: Jefferson

